                                                 Case 5:18-cv-00767-BLF Document 201 Filed 07/29/20 Page 1 of 2



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
                                           3   MELANIE L. MAYER (admitted pro hac vice)
                                               mmayer@fenwick.com
                                           4   TODD R. GREGORIAN (CSB No. 236096)
                                               tgregorian@fenwick.com
                                           5   RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
                                           6   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           7   TJ FOX (CSB No. 322938)
                                               tfox@fenwick.com
                                           8   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           9   801 California Street
                                               Mountain View, CA 94041
                                          10   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                          11
                                               Counsel for AMAZON.COM, INC.,
                                          12   AMAZON WEB SERVICES, INC., and
F ENWICK & W EST LLP




                                               TWITCH INTERACTIVE, INC.
                       ATTORNEYS AT LAW




                                          13
                                                                              UNITED STATES DISTRICT COURT
                                          14
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                          15
                                                                                   SAN JOSE DIVISION
                                          16
                                               IN RE: PERSONAL WEB TECHNOLOGIES,              Case No.: 5:18-md-02834-BLF
                                          17   LLC ET AL., PATENT LITIGATION
                                                                                              Case No.: 5:18-cv-00767-BLF
                                          18   AMAZON.COM, INC., and AMAZON WEB
                                               SERVICES, INC.,                                Case No.: 5:18-cv-05619-BLF
                                          19
                                                                Plaintiffs
                                          20         v.
                                                                                              NOTICE OF AMAZON.COM, INC., AM-
                                               PERSONALWEB TECHNOLOGIES, LLC and              AZON WEB SERVICES, INC., AND
                                          21
                                               LEVEL 3 COMMUNICATIONS, LLC,                   TWITCH INTERACTIVE, INC. RE
                                          22                                                  MOTION FOR ATTORNEY
                                                                Defendants,                   FEES AND COSTS
                                          23   PERSONALWEB TECHNOLOGIES, LLC, and
                                               LEVEL 3 COMMUNICATIONS, LLC,
                                          24                                                   Date:     August 6, 2020
                                                                Plaintiffs,                    Time:     9:00 a.m.
                                          25         v.                                        Dept:     Courtroom 3, 5th Floor
                                                                                               Judge:    Hon. Beth L. Freeman
                                          26   TWITCH INTERACTIVE, INC.,

                                          27                    Defendant.

                                          28
                                                                                                             CASE NOS. 5:18-md-02834-BLF,
                                               NOTICE RE MOTION FOR                                                5:18-cv-00767-BLF, and
                                               ATTORNEY FEES AND COSTS                                                  5:18-cv-05619-BLF
                                                 Case 5:18-cv-00767-BLF Document 201 Filed 07/29/20 Page 2 of 2



                                           1          Pursuant to the discussion at the July 28, 2020 case management conference concerning

                                           2   PersonalWeb’s Motion for Protective Order (Dkt. 610), and without waiving any other rights, Am-

                                           3   azon.com, Inc., Amazon Web Services, Inc., (collectively, “Amazon”) and Twitch Interactive, Inc.

                                           4   hereby withdraw the arguments made in their Reply in Support of Motion for Attorney Fees and

                                           5   Costs (Dkt. 612) appearing at page/line 9:25-11:7 (ECF stamp page/line 13:25-15:7).

                                           6

                                           7   Dated: July 29, 2020                       Respectfully submitted,
                                           8                                              FENWICK & WEST LLP
                                           9

                                          10                                              By: /s/J. David Hadden
                                                                                              J. DAVID HADDEN (CSB No. 176148)
                                          11
                                                                                               Counsel for AMAZON.COM, INC., AMAZON
                                          12                                                   WEB SERVICES, INC., and TWITCH INTER-
F ENWICK & W EST LLP




                                                                                               ACTIVE, INC.
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                                                    CASE NOS. 5:18-md-02834-BLF,
                                                NOTICE RE MOTION FOR                                                      5:18-cv-00767-BLF, and
                                                ATTORNEY FEES AND COSTS                          1                             5:18-cv-05619-BLF
